          Case 4:17-cr-00111-JM Document 683 Filed 11/20/18 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION


UNITED STATES OF AMERICA


VS.                       CASE NO. 4:17-CR-00111-21 JM


MARLON SHAWN MARBLEY, SR.
a/k/a “MOB”


                             ORDER OF DETENTION

      Pending before the Court is the United States’ Motion to Revoke Defendant

Marlon Shawn Marbley, Sr.’s OR bond, filed November 14, 2018. Doc. 679. For

cause, the United States contends that Mr. Marbley engaged in new criminal conduct

for which he has been arrested and is currently in state custody.

      On June 15, 2018, this Court placed Mr. Marbley on OR bond pending

resolution of the pending federal charges in this case. Doc. 251. Mr. Marbley is

charged with conspiracy to possess with intent to distribute heroin and use of a

communications facility to facilitate a drug trafficking crime.

      The United States contends that, while on pretrial release supervision, Mr.

Marbley sold heroin to a confidential information on November 14, 2018. Mr.

Marbley was arrested and is currently detained in the Pulaski County Detention

Center.
                                          1
        Case 4:17-cr-00111-JM Document 683 Filed 11/20/18 Page 2 of 2




      Mr. Marbley, through counsel, “stipulates that probable cause exists to revoke

his bond” but reserves the right to request a future detention hearing. Doc. 682.

      If Mr. Marbley is successful in resolving the pending state charges, he shall

be immediately detained and committed to the custody of the United States Marshal,

pursuant to this Order of Detention. Mr. Marbley shall then be confined in a

corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or held in custody pending appeal. Mr. Marbley must be afforded

a reasonable opportunity to consult privately with defense counsel. On order of a

United States District Court or on request of an attorney for the Government, the

person in charge of the corrections facility must deliver Mr. Marbley to the United

States Marshal for court appearances.

      IT IS THEREFORE ORDERED THAT the Government’s Motion to Revoke,

Doc. 679, is GRANTED, without prejudice to Mr. Marbley’s right to request a

detention hearing in the future, in the event he is released from state custody.

      The United States Marshal shall file a Detainer which will constitute a hold

on Mr. Marbley

      IT IS SO ORDERED this 20th day of November, 2018.

                                        __________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                          2
